The decree of the Circuit Court in this cause was affirmed by this Court May 21, 1936. A petition for rehearing was filed and granted.
On consideration of the case after hearing of arguments and reconsidering the case after rehearing granted, Mr. Chief Justice WHITFIELD, Mr. Presiding Justice ELLIS and Mr. Justice TERRELL are of the opinion that the decree of the Circuit Court should be affirmed, while Mr. Justice BROWN, Mr. Justice BUFORD and Mr. Justice DAVIS are of the opinion that the said decree should be modified before it is affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State, ex rel. Hampton, v. McClung, 47 Fla. 224,37 Sou. Rep. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
WHITFIELD, C.J., and ELLIS, BROWN, BUFORD and DAVIS, J.J., concur. *Page 594